DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10, 22, drawn to a product of manufacture or a dental device for imaging a periodontal tissue or a periodontium.
Group II, claim(s) 11-13, drawn to a method comprising providing a product of manufacture or a dental device of claim 1 .
Group III, claim(s) 15-20, drawn to kit comprising a product of manufacture or dental device of claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a product of manufacture or a dental device for imaging a periodontal tissue or a periodontium, comprising a mouthpiece or mold capable of fitting over one or several teeth, or all teeth, in an arch and one or more photoacoustic imaging sensors and corresponding transducers, wherein the one or more photoacoustic imaging sensors comprise ultrasound and/or optical imaging sensors are operatively linked to the corresponding ultrasound and optical transducers, and the ultrasound and/or optical transducer is capable of transmitting the imaging data to a remote receiver, wherein the one or more photoacoustic imaging sensors can image the periodontium or periodontal tissue, or a periodontal pocket, and generate imaging data, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Asch et al. (US Patent No. 6,638,219), as cited by Applicant.  Specifically, Asch et al. discloses a product of manufacture or a dental device for imaging a periodontal tissue or a periodontium (Abstract), comprising a mouthpiece or mold capable of fitting over one or several teeth, or all teeth (Figure 3, note that the device is structured to curve and fit around all teeth), in an arch (Abstract, referring to dental formations, including teeth, gums and supporting bone structure within the oral cavity, can be mapped by ultrasonic scanning technique) and one or more photoacoustic imaging sensors (col. 1, lines 58-60, referring to mapping the internal structure of dental formations by emitting an ultrasonic pulse, wherein ultrasonic pulses will provide photoacoustic feedback; column 3, lines 48-51, wherein included transducer array will emit and receive ultrasonic wave activity) and corresponding transducers (col. 3, lines 48-51, referring to the transducer array which will both emit and receive ultrasonic acitvity), wherein the one or more photoacoustic imaging sensors comprise ultrasound and/or optical imaging sensors (col. 3, lines 48-51; col. 2, lines 58-60) are operatively linked to the corresponding ultrasound and optical transducers (col. 3, lines 48-51; col. 2, lines 58-62;col. 3, line 51-col. 4, line 3), and the ultrasound and/or optical transducer is capable of transmitting the imaging data to a remote receiver (col. 6, lines 18-21), wherein the one or more photoacoustic imaging sensors can image the periodontium or periodontal tissue, or a periodontal pocket, and generate imaging data (Abstract; col. 2, lines 58-62, col. 3, lines 30-32).  The technical feature is therefore not a special technical feature and thus unity of invention is lacking a posteriori.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793